                                                  UNITED STATES DISTRICT COURT
                                                   DISTRICT OF MASSACHUSETTS


Mon Ethos Pro Consulting, LLC
                                                          Plaintiff(s)

                       v.                                                                     Civil Action No. 19-11234-ADB


Raymont Edwards
                                                          Defendant(s)

                                              NOTICE OF SCHEDULING CONFERENCE

An initial scheduling conference will be held in Courtroom No. 17 on the 5th floor of the John Joseph Moakley
Courthouse in Boston, Massachusetts at 2:00 p.m. on Thursday, 11/14/19 in accordance with Fed. R. Civ. P. 16(b)
and Local Rules (LR) 16.1 and 16.6 (for patent cases). The court considers attendance of the senior lawyers ultimately
responsible for the case and compliance with sections (B), (C), and (D) of LR 16.11 and LR 16.6 for patent cases to be
of the utmost importance. Counsel may be given a continuance only if actually engaged on trial. Failure to comply fully
with this notice and with sections (B), (C), and (D) of LR 16.1 and section (A) of LR 16.6 for patent cases may result
in sanctions under LR 1.3. Counsel for the plaintiff is responsible for ensuring that all parties and/or their attorneys, who
have not filed an answer or appearance with the court, are notified of the scheduling conference date.

                                                                                              By:         /s/ Karen Folan
                                                                                                         Deputy Clerk




1
  These sections of Local Rule 16.1 (See LR 16.6 for additional provisions for patent cases) provide:
(B)        Obligation of counsel to confer. Unless otherwise ordered by the judge, counsel for the parties shall, pursuant to Fed.R.Civ.P. 26(f),
confer no later than twenty one (21) days before the date for the scheduling conference for the purpose of:
           (1) preparing an agenda of matters to be discussed at the scheduling conference,
           (2) preparing a proposed pretrial schedule for the case that includes a plan for discovery, and
           (3) considering whether they will consent to trial by magistrate judge.

(C)         Settlement proposals. Unless otherwise ordered by the judge, the plaintiff shall present written settlement proposals to all defendants
no later than 14 days before the date for the scheduling conference. Defense counsel shall have conferred with their clients on the subject of
settlement before the scheduling conference and be prepared to respond to the proposals at the scheduling conference.

(D)         Joint statement. Unless otherwise ordered by the judge, the parties are required to file, no later than seven (7) days before the
scheduling conference and after consideration of the topics contemplated by Fed.R.Civ.P. 16(b) and 26(f), a joint statement containing a proposed
pretrial schedule, which shall include:
            (1) a joint discovery plan scheduling the time and length for all discovery events, that shall
                         (a) conform to the obligation to limit discovery set forth in Fed. R. Civ. P. 26(b), and
                         (b) take into account the desirability of conducting phased discovery in which the first phase is limited to developing
                         information needed for a realistic assessment of the case and, if the case does not terminate, the second phase is directed at
                         information needed to prepare for trial; and
            (2) a proposed schedule for the filing of motions; and
            (3) certifications signed by counsel and by an authorized representative of each party affirming that each party and that party's counsel
            have conferred:
                         (a) with a view to establishing a budget for the costs of conducting the full course--and various alternative courses--of the
                          litigation; and
                         (b) to consider the resolution of the litigation through the use of alternative dispute resolution programs such as those
                         outlined in Local Rule 16.4.

To the extent that all parties are able to reach agreement on a proposed pretrial schedule, they shall so indicate. To the extent that the parties differ
on what the pretrial schedule should be, they shall set forth separately the items on which they differ and indicate the nature of that difference.
The purpose of the parties' proposed pretrial schedule or schedules shall be to advise the judge of the parties' best estimates of the amounts of time
they will need to accomplish specified pretrial steps. The parties' proposed agenda for the scheduling conference, and their proposed pretrial
schedule or schedules, shall be considered by the judge as advisory only.
